Citation Nr: 1531483	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  15-16 459	)	DATE
	)
	)


THE ISSUE

Whether a September 2011 decision of the Board of Veterans' Appeals (Board) should be revised or reversed on the basis of clear and unmistakable error (CUE). 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The moving party, the Veteran, was in missing status from November 1942 to March 1945; he had recognized guerrilla service from March 1945 to June 1945; and he had regular Philippine Army service from June 1945 to March 1946.

This matter is before the Board as an original action on the motion of the Veteran in which he alleges CUE in a September 2011 Board decision that determined he was not entitled to revocation of the forfeiture of Department of Veterans Affairs (VA) benefits.

In a December 2013 correspondences, the Veteran seeks to submit a claim of CUE in the October 1976 forfeiture decision that determine the Veteran's forfeiture of Veterans Administration benefits as well as seeks to reopen a previously denied claim of forfeiture claim and entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund based on the submission of new and material evidence.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore, the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In a September 2011 decision, the Board found that the Veteran was not entitled to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund based a prior determination of forfeiture of VA benefits. 

2.  In a September 2012 decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's September 2011, decision that denied the Veteran entitled to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund based a prior determination of forfeiture of VA benefits.

3.  The Veteran appealed the Court's September 2011 decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), and in an April 2013 Order, the Federal Circuit dismissed the Veteran's appeal for lack of jurisdiction.


CONCLUSION OF LAW

The affirmance of the September 2012 Board decision by the Court precludes the Board from reaching the merits of the Veteran's motion alleging CUE in that prior decision; therefore, the motion must be dismissed. 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. § 20.1400(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc). 

In a September 2011, decision, the Board found that the Veteran was not entitled to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund based a prior determination of forfeiture of VA benefits.  In a September 2012, memorandum decision, the Court affirmed the Board's September 2011 decision. The Veteran appealed the Court's September 2012 decision to the Federal Circuit, and in an April 2013 Order, the Federal Circuit dismissed the Veteran's appeal for lack of jurisdiction. 

Pursuant to 38 C.F.R. § 20.1400(b)(1), the Veteran is now prohibited from challenging the finality of the Board's September 2011 decision by seeking revision of that decision on the basis of CUE.  Indeed, the Board's September 2011 decision has been subsumed by the September 2012 Court decision as well as the April 2013 Federal Circuit decision, and as such, as a matter of law, the Veteran is precluded from challenging the September 2011 Board decision on the basis of CUE.  See Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003); 38 C.F.R. § 20.1400(b)(1).  As such, this claim must be dismissed.


ORDER

The motion for revision of the September 2011 Board decision on the basis of CUE is dismissed, with prejudice to refiling.



                       ____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



